Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	

Election/Restrictions
Applicant’s election without traverse of Group 2, claims 7-15, in the reply filed on 10/03/2022 is acknowledged.
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/03/2022.

Specification
The disclosure is objected to because of the following informalities: 
In the specification, page 4, line 29, “bloked” should read “blocked”.
In the specification page 6, line 11, “liduid” should read “liquid”.
In the specification, page 10, line 31, it is suggested to recite “PMMA” in an unabbreviated form to establish the acronym, for improved clarity.
In the specification, page 13, line 27, it is suggested to recite “MEMS” in an unabbreviated form to establish the acronym, for improved clarity.
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “for processing an intact 3D tissue sample”, “for accommodating…”, “for supplying…”, and “for analyzing” are interpreted as intended uses of the claimed system and are given patentable weight to the extent which effects the structure of the system.
Note that functional limitations are emphasized in italics hereinafter.
	 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “optical analyzing unit” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	In the instant application, “optical analyzing unit” is being interpreted as a light source and optical detector (see specification, page 14, lines 10-20) and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation "the tissue processing agent" in 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 8-15 are rejected by virtue of their dependence on a rejected base claim.
Regarding claims 9, 10, and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 13, claim 13 recites the limitation “tissue” in line 2. Since claim 7 establishes the term “the 3D tissue sample”, it is unclear if the tissue of claim 13 is the same or different from the 3D tissue sample of claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodman (US 20080068707 A1).
Regarding claim 1, Goodman teaches a system (abstract) for processing an intact 3D tissue sample, comprising: 
a tube (Fig. 11, grid holding micropipette device 1), the tube having a first open end (interpreted as the end of element 1 that is adjacent to element 71) , a second open end (interpreted as the end of element 1 that is adjacent to element 72) and an inner space (interpreted as the space within element 1, comprising element 2) for accommodating the 3D tissue sample, 
a tube retainer (interpreted as the portion of element 71 that engages with tube 1; in an alternative interpretation, the “tube retainer” is interpreted as the holder 72), and 
a pumping device (multiple barreled pipetters 71; paragraph [0079]) for supplying a tissue processing fluid under pressure into the tube (paragraph [0079] teaches the pipettes for fluid delivery; paragraph [0073] teaches pipettes are used to force fluid from a pipette to objects), 
wherein, when the tube is retained by the tube retainer (interpreted as the portion of element 71 that engages with tube 1), one of the first and second open ends of the tube is arranged so that the tissue processing fluid is suppliable into the tube so that the tissue processing agent is forced through the 3D tissue sample, while the 3D tissue sample is accommodated and retained in the tube (paragraph [0079] teaches the pipettes for fluid delivery; paragraph [0073] teaches pipettes are used to force fluid from a pipette to objects; Fig. 11 and paragraph [0064] teaches a tube 1 and a grid 2, which are capable of retaining specimens; paragraphs [0075] and [0082] discusses tissue as specimens).
	Note that the functional recitations that describe the tube and pumping device are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. Please see MPEP 2114.
	Note that the limitations of the 3D tissue sample and the tissue processing fluid are not positively recited structurally and are interpreted as functional limitations of the claimed system.
Regarding claim 8, Goodman further teaches wherein the pressure under which the tissue processing fluid is supplied is inherently higher than atmospheric pressure (paragraph [0079] teaches the pipettes for fluid delivery; paragraph [0073] teaches pipettes are used to force fluid from a pipette to objects, thus using a pipette to force fluid requires the pressure to be higher than atmospheric pressure).
Regarding claim 11, Goodman further teaches the system further comprising a fluid channel between the pumping device and the tube (Fig. 11, interpreted as the implied channel from the upper portion of element 71 to element 1; see arrow in Fig. 11 showing the fluid direction from element 71 to element 73, which flows through tube 1).
Regarding claim 12, Goodman further teaches wherein the tube is made of a transparent material (paragraph [0065] teaches the grid holding micropipette device 1 are transparent).
Regarding claim 13, Goodman further teaches the system further comprising an optical analyzing unit (paragraphs [0043], [0094], and Figs. 20A-20B teaches a light microscope, wherein obtained images are linked to a database) for analyzing tissue accommodated in the tube.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman as applied to claim 7 above, and further in view of Bleuel et al. (US 20060228810 A1).
Regarding claim 9, while Goodman teaches that a pipette tip is used to force fluid (paragraph [0073]), Goodman fails to explicitly teach wherein the pressure under which the tissue processing fluid is capable of being supplied between 2 bar and 6 bar, preferably between 4 bar and 5 bar.
Bleuel teaches processing of a biological sample for analysis (abstract). Bleuel teaches a tissue processing method comprising impregnating a sample with an embedding medium under a pressure of more than 1 bar (paragraph [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodman to incorporate the teachings of Bleuel to provide wherein the pressure under which the tissue processing fluid is capable of being supplied between 2 bar and 6 bar, preferably between 4 bar and 5 bar. Doing so would utilize pressures that would have a reasonable expectation of successfully forcing fluid to a sample. 
Furthermore, it would have been obvious to have modified Goodman in view of Bleuel to provide wherein the pressure under which the tissue processing fluid is capable of being supplied between 2 bar and 6 bar, preferably between 4 bar and 5 bar, through routine experimentation (see MPEP2144.05 (II)) to optimize the force of the fluid that is delivered to a tissue in the tube since Bleuel teaches motivation to use a pressure of more than 1 bar.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman as applied to claim 7 above, and further in view of Linder et al. (US 20080038839 A1).
Regarding claim 10, while Goodman teaches controlling flow of a fluid (paragraph [0079]) and that the system can be used with automated or robotic fluid delivery systems (paragraph [0079]), Goodman fails to explicitly teach wherein the pumping device for supplying the tissue processing fluid is capable of supplying the tissue processing fluid with a constant pressure over a predetermined time.
	Linder teaches a method and apparatus for delivering fluids to a vessel (abstract). Linder teaches that a syringe or pump is used to provide constant pressure to a vessel (paragraph [0092]). Linder teaches a constant pressure is used to control the flow of liquids from a vessel to flow liquids over a site at a specific rate (paragraph [0092]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodman to incorporate the teachings of Linder to provide wherein the pumping device for supplying the tissue processing fluid is capable of supplying the tissue processing fluid with a constant pressure over a predetermined time. Doing so would allow for improved control of fluid delivery as taught by Linder.
Note that “preferably over at least 10 minutes” is interpreted as not being required by the instant claim.
Note that the functional recitations that describe the pumping device are given patentable weight to the extent which effects the structure of the claimed system. The prior art structure is capable of performing the intended use. Please see MPEP 2114.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman as applied to claim 7 above, and further in view of Motadel (US 20050255005 A1).
Regarding claim 14, while Goodman teaches that specimen sizes are generally one cubic millimeter in size (paragraph [0057]), Goodman fails to explicitly teach wherein the tube has a length between 5 mm and 20 mm.
Motadel teaches pipette tips (abstract) wherein the tip has a length of about 10 mm (paragraph [0029]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodman to incorporate the teachings of Motadel to provide wherein the tube has a length between 5 mm and 20 mm. Doing so would utilize known sizing of tubes, which would have a reasonable expectation of successfully accommodating a 3D tissue sample. Furthermore, doing so would be an obvious matter of design choice to optimize the size of the tube to accommodate a sample. (see MPEP 2144.03(IV)).
Regarding claim  15, while Goodman teaches that specimen sizes are generally one cubic millimeter in size (paragraph [0057]), Goodman fails to explicitly teach wherein the tube has an outer diameter of up to 2 mm, preferably up to 1 mm.
Motadel teaches pipette tips (abstract) wherein the tip has an outer diameter of about 1 mm (paragraph [0029]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goodman to incorporate the teachings of Motadel to provide wherein the tube has an outer diameter of up to 2 mm, preferably up to 1 mm. Doing so would utilize known sizing of tubes, which would have a reasonable expectation of successfully accommodating a 3D tissue sample. Furthermore, doing so would be an obvious matter of design choice to optimize the size of the tube to accommodate a sample. (see MPEP 2144.03(IV)).
Note that “preferably up to 1 mm” is interpreted as not required by the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hibner et al. (US 6432064 B1) teaches a tube (Fig. 1, element 20), a tube retainer (12), and injecting staining fluid by a syringe into the tube (column 6, lines 1-10).
Quick et al. (US 20070038146 A1) teaches a tube (Fig. 1, element 12), a tube retainer (13), a pump (22). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HENRY H NGUYEN/Examiner, Art Unit 1798         
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797